            Case 2:19-cr-00258-RAJ Document 33 Filed 07/22/20 Page 1 of 4




 1                                            THE HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6

 7

 8                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON
 9
                                   AT SEATTLE
10
     UNITED STATES OF AMERICA,                Case No. 2:19-cr-00258 RAJ
11
                        Plaintiff,
12                                            STIPULATED MOTION AND
           vs.                                ORDER TO TEMPORARILY
13                                            VACATE PRETRIAL MOTIONS
     LOUIE SANFT, JOHN SANFT, and             DEADLINES
14   SEATTLE BARREL AND COOPERAGE
     COMPANY,
15

16                      Defendants.

17

18

19

20

21

22

23

24

25
                                                                       LAW OFFICES
     STIPULATED MOTION AND ORDER TO                                CALFO EAKES LLP
     TEMPORARILY VACATE PRETRIAL                            1301 SECOND AVENUE, SUITE 2800
                                                            SEATTLE, WASHINGTON 98101-3808
     MOTIONS DEADLINES                                     TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. 2:19-cr-00258-RAJ)
              Case 2:19-cr-00258-RAJ Document 33 Filed 07/22/20 Page 2 of 4




 1          On July 20, 2020, the Court set a status conference for July 31 to address when the Court
 2   might have the ability to proceed with trial in this matter given the Covid-19 pandemic. The parties
 3   understand that trial in this matter is unlikely to begin on October 19 as currently scheduled. In
 4   light of the anticipated change in trial date, and in the interests of efficiency given the current
 5   deadline of July 31 for certain pretrial motions, the parties therefore stipulate to vacate the pretrial
 6   motions deadlines.
 7          The parties therefore request that the Court vacate the current deadline of July 31, 2020, for
 8   non-Bruton/Crawford pretrial motions, and the current deadline of August 14, 2020, for severance
 9   motions and Bruton/Crawford motions. The parties further request that the Court reset those
10   deadlines at or after the status conference on July 31.
11          SO STIPULATED.
12          DATED this 21st day of July, 2020.
13                                          Respectfully submitted,
14
                                            BRIAN T. MORAN
15                                          United States Attorney

16                                          By:      /s/ Seth Wilkinson
                                                  Seth Wilkinson
17                                                Karla G. Perrin
                                                  Assistant United States Attorneys
18
                                            CALFO EAKES LLP
19
                                            By:      /s/ Angelo J. Calfo
20
                                                  Angelo J. Calfo, WSBA No. 27079
21                                                Emily Dodds Powell, WSBA No. 49351
                                                  1301 Second Avenue, Suite 2800
22                                                Seattle, WA 98101
                                                  Phone: (206) 407-2200
23                                                Fax: (206) 407-2224
                                                  Email: angeloc@calfoeakes.com
24                                                        emilyp@calfoeakes.com
25                                          Attorneys for Defendant Louie Sanft
                                                                                            LAW OFFICES
     STIPULATED MOTION AND ORDER TO                                                     CALFO EAKES LLP
     TEMPORARILY VACATE PRETRIAL                                                 1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101-3808
     MOTIONS DEADLINES                                                          TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. 2:19-cr-00258-RAJ) - 1
            Case 2:19-cr-00258-RAJ Document 33 Filed 07/22/20 Page 3 of 4




 1                                  SIDERIUS LONGERGAN & MARTIN LLP
 2
                                    By:      /s/ Michael G. Martin
 3                                        Michael G. Martin, WSBA No. 11508
                                          500 Union Street, Suite 847
 4                                        Seattle, WA 98101
                                          Phone: (206) 624-2800
 5                                        Fax: (206) 624-2805
                                          Email: michaelm@sidlon.com
 6
                                    Attorneys for Defendant John Sanft
 7
                                    LANE POWELL PC
 8

 9                                  By:       /s/ Harold Malkin
                                          Harold Malkin, WSBA No. 30986
10                                        Taylor Washburn, WSBA No. 51524
                                          1420 Fifth Avenue, Suite 4200
11                                        Seattle, WA 98111
                                          Phone: (206) 223-7000
12                                        Fax: (206) 223-7107
                                          Email: malkinh@lanepowell.com
13                                                washburnt@lanepowell.com
14
                                    Attorneys for Defendant Seattle Barrel
15                                  and Cooperage Company

16

17

18

19

20

21

22

23

24

25
                                                                                 LAW OFFICES
     STIPULATED MOTION AND ORDER TO                                          CALFO EAKES LLP
     TEMPORARILY VACATE PRETRIAL                                      1301 SECOND AVENUE, SUITE 2800
                                                                      SEATTLE, WASHINGTON 98101-3808
     MOTIONS DEADLINES                                               TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. 2:19-cr-00258-RAJ) - 2
            Case 2:19-cr-00258-RAJ Document 33 Filed 07/22/20 Page 4 of 4




 1                                             ORDER
 2
          PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3
          DATED this 22nd day of July, 2020.
 4

 5

 6
                                                   A
                                                   The Honorable Richard A. Jones
 7                                                 United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                LAW OFFICES
     STIPULATED MOTION AND ORDER TO                                         CALFO EAKES LLP
     TEMPORARILY VACATE PRETRIAL                                     1301 SECOND AVENUE, SUITE 2800
                                                                     SEATTLE, WASHINGTON 98101-3808
     MOTIONS DEADLINES                                              TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. 2:19-cr-00258-RAJ) - 3
